                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                      NOTICE OF LEAVE OF ABSENCE

      COMES NOW Roxann S. Smithers, pursuant to Local Rule 83.1E(3), and

respectfully notifies all Judges before whom she has cases pending, all affected

Clerks of Court, and all opposing counsel, that she will be on leave and away from

the practice of law through and including the following date:

      July 14, 2020 – July 21, 2020 and August 14, 2020 – August 24, 2020

      The undersigned counsel respectfully requests that the following cases not be

calendared during the aforementioned leaves of absence:

      1.    Banks v. The City of Atlanta, 1:19:cv-03946-WMR

Respectfully submitted, this 29th day of June, 2020.

                                          SMITHERS + UME-NWAGBO, LLC

                                          /s/Roxann S. Smithers
                                          Roxann S. Smithers
                                          Georgia Bar No. 665055
                                          2451 Cumberland Parkway
                                          Suite 3836
                                          Atlanta, GA 30339-6157
                                          Tel: (404) 418-8492
                                          Fax: (404) 736-6963
                                          rss@stulawgroup.com
                                          Attorney for Defendant Charles Ewing
                         CERTIFICATE OF SERVICE

      The undersigned hereby certified that on the date shown below, a copy of the

LEAVE OF ABSENCE was served upon all counsel of records by efile service,

addressed as follow:

                          Eleanor Mixon Attwood, Esq.
                         Legere, Attwood & Wolfe, LLC
                        125 Clairemont Avenue, Suite 380
                             Decatur, Georgia 30030
                              Counsel for Plaintiffs

                            Chandra Cain Davis, Esq.
                           Halima Horton White, Esq.
                            Jamala S. McFadden, Esq.
                         Tennille Chardon Hoover, Esq.
                              McFadden Davis LLC
                        Cumberland Center II, Suite 1480
                           3100 Cumberland Blvd., SE
                             Atlanta, Georgia 30339
                       Counsel for Defendant City of Atlanta

This 29th day of June, 2020.
                                         SMITHERS + UME-NWAGBO, LLC

                                         /s/Roxann S. Smithers
                                         Roxann S. Smithers
                                         Georgia Bar No. 665055
                                         2451 Cumberland Parkway
                                         Suite 3836
                                         Atlanta, GA 30339-6157
                                         Tel: (404) 418-8492
                                         Fax: (404) 736-6963
                                         rss@stulawgroup.com
                                         Attorney for Defendant Charles Ewing

                                        2
